113 F.2d 932 (1940)
WESTWAY THEATRE, Inc.,
v.
TWENTIETH CENTURY-FOX FILM CORPORATION et al.
No. 4655.
Circuit Court of Appeals, Fourth Circuit.
August 9, 1940.
Edgar Allan Poe, Jr., and Edgar Allan Poe, both of Baltimore, Md., for appellant.
James Piper and Charles G. Page, both of Baltimore, Md. (R. Dorsey Watkins, J. Calvin Carney, and Piper, Watkins & Avirett, all of Baltimore, Md., and John Fletcher Caskey, Edward C. Raftery, C. Stanley Thompson, and Charles F. Young, all of New York City, on the brief), for appellees.
Before PARKER, SOPER, and DOBIE, Circuit Judges.
PER CURIAM.
The judgment in this case, 30 F. Supp. 830, is affirmed upon the grounds set out in the opinion of the District Judge.
Affirmed.